Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 13. Specifically, the prior art references of record fail to teach or suggest at least: “A method for a program in a memory ... including a plurality of blocks in which the program is stored and a single backup block, the method comprising: executing a first version of the program ... while the plurality of blocks are operated in a single level mode; and updating the program from the first version of the program to a second version of the program while the program remains executable partly from the plurality of blocks and partly from the single backup block, the updating being performed by: (1) executing a plurality of iterations ... until an entirety of the second version is transferred onto the plurality of blocks and wherein the steps ... include: copying a respective part of the first version ... to the single backup block; switching a respective portion of the address space ... from (a) pointing to the respective one of the plurality of blocks to instead (b) point to the single backup block; setting the respective one of the plurality of blocks to a multi-level mode; ... storing a respective part of the second version of the program on the respective one of the plurality of blocks so that the respective one of the plurality of blocks simultaneously stores the respective part of the first version of the program and the respective part of the second version of the program; and switching the respective portion of address space ... to instead (b) point to the respective one of the plurality of blocks 
In particular, Examiner finds the arguments presented in the reply persuasive insofar as they present distinctions between the amended claims and the previously cited prior art of record. Further, an updated search has revealed the following references:
J. Lee and D. Shin, "Adaptive Paired Page Prebackup Scheme for MLC NAND Flash Memory," teaches systems and methods for utilizing multi-level cell technologies in NAND memory systems to perform pre-backup operations for particular memory blocks, but does not more particularly teach the combination of limitations identified above; and
Ljung, Peter, U.S. 7,502,813 B2, teaches systems and methods for updating software using an extra memory block wherein updated portions of software are written to the extra block using a delta file and erasing the previous version memory block, but does not more particularly teach the combination of limitations identified above.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 13, are not present in the prior art of record and would not have been obvious; thus, pending claim 13 is allowed. Claims 24 and 25 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 14-23 and 27-29 depend from claim 13 and claim 26 depends from claim 25, and are also allowable at least based on their dependence from allowable independent claims 13 and 25.


Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191